Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1, 3, 4, 8, 10, 11, 15, and 17 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed October 11, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn because the amendments to the claims reflect an integration into a practical application.  That is, under Step 2A Prong 1, Examiner finds the claims recite an abstract idea because applying rules to identify and filter non-compliant data falls within the "Certain Methods of Organizing Human Activity" grouping of abstract idea (i.e. following rules or instructions).  Under Step 2A Prong 2, Examiner finds the limitations of executing machine learning to generate and update rules reflects a practical application (i.e. an improvement).  Accordingly, the rejections are withdrawn.

Regarding the 102 rejections, the rejections are maintained because the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That is, Applicant asserts the non-compliant rules describes ways that compliant rules could be rendered non-compliant.  Examiner respectfully does not find this assertion persuasive because the claims do not recite rules becoming non-compliant.  The claims recite the non-compliant rules describe conditions that render non-compliancy with an operation rule .  As such, Examiner does not find a patentable distinction between the non-compliant rules and the operation rules because both describe compliancy.
Additionally, Applicant asserts Jubete does not disclose updating rules.  Examiner respectfully does not find this assertion persuasive because Jubete explicitly discusses updating rules, ¶[0082].  Accordingly, the rejections are maintained.  Please see below for the complete rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jubete et al, US Pub. No. 2019/0180290, herein referred to as "Jubete".
Regarding claim 1, Jubete teaches:
extracting one or more operational rules from a knowledge graph and a domain knowledge describing one or more operational policies and conditions (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also discussing ¶[0052] discussing relational databases and data (i.e. knowledge graph); ¶¶[0054]-[0055] discussing analyzing historical data (i.e. domain knowledge); and ¶[0058] discussing generating new rules); 
executing machine learning logic using the one or more operational rules, the knowledge graph, and the domain knowledge as training data to generate one or more non- compliant operational rules (rules are generated by machine learning, ¶¶[0042], [0044], [0055]), 
wherein a respective non-compliant rule is a rule describing one of a plurality of conditions that necessarily must occur to render non-compliancy with a corresponding respective one of the one or more operational rules (applies rules to generate risk scores, ¶[0072] and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process.  Please note, Examiner finds the rules taught by Jubete teach both the claimed non-complaint rule and the operational rules because rules set out acceptable practices or behaviors so both non-complaint rules and operational rules encompass rules generally), 
updating the one or more operational rules to incorporate the one or more non-compliant operational rules (updates rules based on user feedback, ¶[0057]);

and identifying and filtering non-compliant operational data using the applied one or more operational rules (uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 2, Jubete teaches all the limitations of claim 1 and further teaches:
assigning a score to the one or more operational rules indicating a probability of compliance or non-compliance for the operational data (applies rules to generate risk scores, ¶[0072], and risk score represents a likelihood that the procurement process is fraudulent, ¶[0073]).  
Regarding claim 3, Jubete teaches all the limitations of claim 1 and further teaches:
creating the one or more non-compliant operational rules from the one or more operational rules (extracts rules from data representing reasons behind certain predictions, ¶[0044]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] discussing generating new rules)
by complementing the one or more operational policies and conditions (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process).  
Regarding claim 4, Jubete teaches all the limitations of claim 1 and further teaches:
creating the one or more non-compliant operational rules from the one or more operational rules based user feedback, operational acceptability criteria, historical data, or a combination thereof (updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data.  Please note, creating non-compliant operation rules from the extracted operational rules, as claimed, is essentially part of the extracting rules step1.  That is, by definition rules set out 
Regarding claim 5, Jubete teaches all the limitations of claim 1 and further teaches:
learning those of the one or more policies or conditions from the knowledge graph that identify the operational data as being non-compliant operational data from historical data, user feedback, one or more non-compliant operational rules, or a combination thereof (extracts rules from data representing reasons behind certain predictions, ¶[0044], and updates rules based on user feedback, ¶[0057]; see also ¶¶[0054]-[0055] discussing analyzing historical data).  
Regarding claim 6, Jubete teaches all the limitations of claim 1 and further teaches:
applying the one or more operational rules to operational data (applies rules to generate risk scores, ¶[0072], and uses risk scores to flag likely fraudulent processes, ¶[0078]; see also Fig. 3 summarizing process);
and validating those of the one or more operational rules according to historical data, user feedback, selected criteria, operational data threshold, or combination thereof (receives user feedback indicating whether the provided output data correctly or incorrectly detected a procurement process as including fraudulent activity, ¶[0057]).  
Regarding claim 7, Jubete teaches all the limitations of claim 1 and further teaches:
initializing a machine learning mechanism to: learn, determine, or identify the non-compliant operational data relating one or more non-compliant operational rules (unsupervised learning component identifies anomalous data, ¶[0055]; see also ¶[0045] noting rules are generated by machine learning and ¶[0058] noting unsupervised learning component includes a machine learning system) 

and revise the one or more operational rules according to collected feedback from a user (updates rules based on user feedback, ¶[0057]).  

Claims 8-20 recite similar limitations as claims 1-7 and accordingly are rejected for similar reasons. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please see the rejection of these claims under 112(b).